MOTION AND PROCEDURAL RULINGOn relator's motion for expedited issuance of alternative writ or other emergency relief. Motion granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days of the filing of the evidence, respondents shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondents' brief. Pursuant to S.Ct.Prac.R. 12.05, the issuance of the alternative writ of prohibition stays all proceedings in the action sought to be prohibited until final determination by this court.